EXHIBIT 10.4

 

AGREEMENT OF LEASE

 

This Agreement of Lease (this “Lease”) is entered into as of March 3, 2017 by
and between K&A HOLDINGS, LLC (collectively the “Landlord”), and NEESE, INC.
(“Tenant”).

 

In consideration of the mutual covenants and agreements contained herein,
Landlord and Tenant agree as follows:

 

1. BASIC PROVISIONS AND DEFINITIONS. For purposes of this Lease, the following
capitalized terms shall have the meaning set forth in this paragraph, unless
such meanings are expressly contradicted, limited or expanded elsewhere herein:

 

(a) Commencement Date: March 3, 2017

 

(b) Landlord’s Address: 605 11th Street South, Grand Junction, IA 50107

 

(c) Tenant’s Address: 303 Division Street, Grand Junction, IA 50107

 

(d) Premises: See attached Exhibit A

 

(e) Lease Term: The Lease term shall commence on the Commencement Date and shall
terminate ten (10) years from such date.

 

(f) Base Rent: Base Rent shall be $100,000 per annum, payable in equal monthly
installments, in advance, at the rate of $8,333.33 per month on the first (1st)
day of each month.

 

(g) Deposit: Tenant shall deposit $8,333.33 with Landlord to be held by Landlord
during the Lease Term.

 

(h) Permitted Use: The sale of products and services for agricultural,
construction, lawn and garden products, office space and other lawful matters in
connection therewith.

 

2. DEMISED PREMISES. Landlord does hereby lease to Tenant and Tenant does hereby
lease from Landlord those certain Premises identified above which Premises are
more particularly identified on Exhibit A attached to this Lease and made a part
hereof.

 

3. LEASE TERM. The lease of the Premises shall be for the period set forth in
Section 1(e) of this Lease unless sooner terminated or extended as hereinafter
provided.

 

4. BASE RENT, ADDITIONAL RENT AND ADJUSTMENTS.

 

(a) Tenant shall pay the Base Rent specified in Section 1(f).

 



  1

   



 

(b) In addition to the Base Rent, all other payments to be made by Tenant
hereunder to any party shall be deemed, for the purpose of securing their
collection, to be “Additional Rent” under this Lease, whether so designated or
not, and shall be due and payable on demand or together with the next succeeding
installment of the Base Rent, whichever shall first occur; and Landlord shall
have the same rights and remedies upon Tenant’s failure to pay the same as for
the non-payment of the Base Rent. Landlord, at its election, shall have the
right, (but not the obligation) to pay for or perform any act which requires the
expenditure of any sums of money by reason of the failure or neglect of Tenant
to perform any of the provisions of this Lease within any applicable grace
period, and in the event Landlord shall elect to pay such sums or perform such
acts requiring money expenditures, Tenant agrees to pay Landlord, upon demand,
all such sums, which shall be deemed for the purpose of securing the collection
thereof to be Additional Rent hereunder.

 

(c) In the event the Commencement Date of the Lease Term is other than the first
day of a calendar month, the Base Rent, Additional Rent and other charges
reserved under this Lease for the portion of such partial month shall be
prorated based on a thirty (30) day month and shall be paid on the Commencement
Date of the Lease Term.

 

5. PAST DUE RENTS. If Tenant shall fail to pay any Base Rent, Additional Rents
or other charges within 10 days after the same become due and payable, such
unpaid amounts shall bear interest from the due date thereof to the date of
payment at eighteen percent (18%) per annum (the “Default Interest Rate”);
provided, however, that such Default Interest Rate shall not exceed the maximum
legal rate of interest allowed to be charged to Tenant under any applicable law
of the State of Iowa.

 

6. PLACE OF PAYMENTS. All payments required to be paid by Tenant to Landlord
shall be made payable to the order of the Landlord, and all such payments shall
be delivered to the Landlord’s Address specified in Section 1(b) or as otherwise
directed by Landlord in writing.

 

7. OWNERSHIP OF IMPROVEMENTS.

 

(a) All betterments and improvements in or upon the Premises, made by either
party (except Tenant’s personal property, furniture, signs and trade fixtures)
including all affixed lighting fixtures, heating, ventilating and air
conditioning equipment, and all pipes, ducts, conduits, wiring, paneling,
partitions, floor covering, railing, mezzanine floors, galleries and the like,
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises as a part thereof at the expiration or sooner termination of
the Lease Term.

 

(b) In no event shall Tenant assign, lien, encumber, chattel mortgage or create
a security interest in leasehold improvements which have been incorporated in
the Premises including, but not limited to, affixed lighting fixtures, heating,
ventilating and air conditioning equipment.

 

8. TENANTS INSTALLATIONS. Tenant shall fully equip the Premises with all trade
fixtures and equipment necessary for the proper operation of Tenant’s business.

 

9. PERMITTED USE. Tenant agrees to and shall use the Premises solely for the
purpose of conducting the Permitted Use specified in Paragraph 1(h) and for no
other business of purpose.

 



  2

   



 

10. OPERATION OF BUSINESS. Tenant agrees as follows:

 

(a) to continuously and uninterruptedly occupy and use during the Lease Term the
entire Premises for the Permitted Use and to conduct Tenant’s business therein
in a reputable manner;

 

(b) to apply for, secure, maintain and comply with all licenses or permits which
may be required for the conduct by Tenant of the business permitted to be
conducted in the Premises and to pay when due all license and permit fees and
charges of a similar nature in connection therewith; and

 

(c) not to operate its business under this Lease so as to breach or violate any
restrictive covenant contained in any other agreement or lease entered into by
Tenant, or violate any restrictive agreement contained in any contract, judgment
or decree of a court of competent jurisdiction entered into or imposed upon
Tenant, and Tenant represents that its execution of this Lease and operation of
the Permitted Use will not violate any of such restrictive covenants or
agreements.

 

11. LAWS, WASTE OR NUISANCE.

 

(a) Tenant agrees, at Tenant’s sole cost and expense (i) to comply with all
present and future governmental laws, ordinances, orders and regulations
concerning Tenant’s use of the Premises (including Tenant’s alterations and
additions thereto); and (ii) to comply with all present and future rules,
regulations and recommendations of the Board of Fire Underwriters and
organizations establishing insurance rates concerning Tenant’s use of the
Premises (including Tenant’s alterations and additions thereto); and

 

(b) Tenant further agrees not to suffer, permit or commit any waste, nor to
allow, suffer or permit any odors, vapors, steam, water, vibrations, noises or
undesirable effects to emanate from the Premises or any equipment or
installation therein or otherwise to allow, suffer or permit the Premises or any
use thereof to constitute a nuisance or unreasonably to interfere with the
safety, comfort or enjoyment of the Premises by Landlord or any other occupants
of the Premises or their customers, invitees or any others lawfully in or upon
the Premises. Upon written notice by Landlord to Tenant that any of the
aforesaid is occurring, Tenant agrees forthwith to cease and discontinue the
same and within ten (10) days thereafter to make such changes in the Premises
and/or install or remove such apparatus or equipment therein or therefrom as may
be required by Landlord for the purpose of obviating any such condition. If any
such condition is not so remedied within the ten (10) day period, then Landlord
may, at its option, enter upon the Premises and cure such condition in any
manner Landlord shall deem necessary and add the cost and expense incurred by
Landlord together with all damages, including reasonable attorneys’ fees,
sustained by Landlord to the next installment of the Base Rent due and Tenant
agrees to pay such amount. Tenant hereby further agrees to indemnify and save
Landlord free and harmless of and from all fines, claims, demands, actions,
proceedings, judgments and damages (including court costs and reasonable
attorneys’ fees) of any kind or nature by anyone whomsoever arising or growing
out of any breach or non-performance by Tenant of the covenants contained in
this Section 11(b).

 



  3

   



 

12. ASSIGNMENT AND SUBLETTING.

 

(a) Tenant shall not assign or sublet the Premises, in whole or in part, without
the prior written permission and consent of Landlord.

 

(b) Other than the foregoing permitted assignment or subletting, Tenant shall
not voluntarily, involuntarily or by operation of law assign, transfer, mortgage
or otherwise encumber this Lease or any interest of Tenant therein, in whole or
in part, nor sublet or assign the whole or any part of the Premises or permit
the Premises or any part thereof to be used or occupied by others. Any attempt
to encumber, assign the Lease or sublet the Premises not in compliance with the
provisions of this Section 12 shall be void and of no force and effect.

 

13. REPAIRS.

 

(a) Landlord shall not be required to make any repairs or improvements of any
kind upon or to the Premises, except for necessary repairs to the foundations
and structural repairs to the exterior of the building (excluding the interior
of all walls and the exterior and interior of all windows, glass, showcases,
doors, door frames and bucks) of which the Premises forms a part and the sewer
and water lines servicing the Premises that are located outside of the Premises,
unless the necessity for any of such repairs shall have been occasioned by any
action, omission to act or negligence of Tenant, its assignees, subtenants,
invitees, concessionaires or licensees, or their respective employees, agents,
or contractors, in which event Tenant agrees to make such repairs, at Tenant’s
sole cost and expense. Landlord shall not be required to commence any such
repair until after notice from Tenant that the same is necessary, which notice,
except in case of an emergency, shall be in writing and shall allow Landlord a
reasonable time in which to commence and complete such repair. Landlord shall
use reasonable efforts to do said repair work with minimum inconvenience,
annoyance, disturbance or loss of business to Tenant, as may be reasonably
possible under the circumstances consistent with accepted construction practice
in the vicinity, and so that such work shall be expeditiously completed, but in
no event shall Landlord be required to incur any additional expenses for work to
be done during hours or days other than regular business hours and days.

 

(b) Subject to the provisions of Section 13(a), Tenant agrees at Tenant’s sole
cost and expense to keep and maintain the Premises and each and every part
thereof in good repair, order and condition and to make all repairs and
replacements thereto, and to the fixtures and equipment therein and the
appurtenances thereto, including without limiting the generality of the
foregoing, the exterior and interior windows and window frames, doors and door
frames, entrances, store fronts, including store front metal work, signs,
showcases, floor coverings, interior walls, partitions and the lighting,
electrical heating, air conditioning, plumbing, and sewage systems, equipment,
fixtures and facilities within and serving the Premises, and the floor slab and
that portion of any pipes, lines, ducts, wires or conduits installed by Landlord
or Tenant contained under, above or within, and exclusively serving, the
Premises. Tenant shall keep and maintain the Premises in a first-class and
attractive condition throughout the Lease Term. Tenant shall replace all damaged
or broken glass with glass of equal quality with that broken or damaged, except
in the case of damage or destruction by fire or other insurable casualty or by
eminent domain, the obligations of Landlord and Tenant shall be controlled as
hereinafter provided.

 



  4

   



 

(c) Tenant may, without prior notice to Landlord, at Tenant’s sole cost and
expense paint, paper or change floor coverings in and to the interior of the
Premises only, provided that (i) the structural integrity of the building shall
not be affected or diminished; (ii) the value of the building, which is part of
the Premises, is not thereby diminished; (iii) the exterior appearance of the
Premises, is not thereby altered or changed. In all other instances, Tenant
shall secure prior written approval and consent of Landlord.

 

(d) Tenant shall submit to Landlord plans and specifications for any such
remodeling work, together with a statement of the estimated cost of such work
and the name of the proposed contractor whom Tenant proposes to engage to
perform the same within sixty (60) days prior to the date Tenant is to commence
any such remodeling work. After receiving Landlord’s written approval, and prior
to the commencement of any such work, Tenant agrees to deliver to Landlord a
policy or certificate of workmen’s compensation insurance in statutory limits
from Tenant’s contractor as well as evidence of the maintenance by Tenant of the
insurance coverages to be maintained by Tenant hereunder. Such work may
thereupon be commenced and shall be diligently prosecuted to completion in
accordance with such approved plans and specifications and in accordance with
all applicable laws, ordinances, rules and requirements of Landlord’s insurance
carriers, subject, however, to the terms of Tenant’s indemnity set forth herein
and Tenant’s obligation to insure such assumed liability under Tenant’s
Comprehensive General Liability policy.

 

(e) “Repairs,” as used in this Section 13, shall mean all repairs, replacements,
renewals, alterations, additions, improvements and betterments.

 

14. TENANT’S FAILURE TO REPAIR. If Tenant shall fail, refuse or neglect to make
repairs in accordance with the terms and provisions of this Lease or if Landlord
is required to make any repairs by reason of any act, omission to act or
negligence of Tenant, or its assignees, subtenants, concessionaires or
licensees, or their respective employees, agents or contractors, Landlord shall
have the right, at its option, after Landlord shall have given to Tenant a ten
(10) day notice (except in case of an emergency), to make such repairs on behalf
of and for the account of Tenant and to enter upon the Premises for such
purposes and (i) deduct such costs from the Deposit specified in Section 1(g) or
(ii) add the cost and expense thereof to the next installment of the Base Rent
due, and Tenant agrees to pay such amount, but nothing contained in this
Paragraph 14 shall be deemed to impose any duty upon Landlord or affect in any
manner the obligations assumed by Tenant hereunder. Any cost or expense incurred
by Landlord and chargeable to Tenant as herein provided shall be reduced to the
extent that Landlord is reimbursed therefor under any insurance policy.

 

15. COVENANT AGAINST LIENS. Tenant shall do all things necessary to prevent the
filing of any mechanics’ or other liens against the Premises or any other
portion of the Premises or the interest of the Landlord or any ground or
underlying lessors therein or the interest of any mortgagees or holders of any
deed of trust covering the Premises by reason of any work, labor, services or
materials performed or supplied or claimed to have been performed or supplied to
Tenant, or anyone holding the Premises, or any part thereof, through or under
Tenant. If any such lien shall at any time be filed, Tenant shall either cause
the same to be vacated and cancelled of record within thirty (30) days after the
date of the filing thereof or, if Tenant in good faith determines that such lien
should be contested, Tenant shall furnish such security, by surety bond or
otherwise as is prescribed by law to release the same as a lien against the real
property and to prevent any foreclosure of such lien during the pendency of such
contest. If Tenant shall fail to vacate or release such lien in the manner and
within the time period aforesaid, then, in addition to any other right or remedy
of Landlord resulting from Tenant’s said default, Landlord may, but shall not be
obligated to, vacate or release the same either by paying the amount claimed to
be due or by procuring the release of such lien by giving security or in such
other manner as may be prescribed by law. Tenant shall repay to Landlord, on
demand, all sums disbursed or deposited by Landlord pursuant to the foregoing
provisions of this Paragraph 15, including Landlord’s cost and expenses and
reasonable attorneys’ fees incurred in connection therewith. Nothing contained
herein shall imply any consent or agreement on the part of Landlord or any
ground or underlying lessors or mortgagees or holders of deeds of trust of the
Premises to subject their respective estates or interest to liability under any
mechanics’ or other lien law, whether or not the performance or the furnishing
of such work, labor, services or materials to Tenant or anyone holding the
Premises, or any part thereof, through or under Tenant, shall have been
consented to by Landlord and/or any of such parties.

 



  5

   



 

16. UTILITIES.

 

(a) Tenant shall use the utilities (including water, gas, electricity, sewers
and telephone supplied to or serving the Premises) in accordance with the rules
and regulations of the public utility company or the governmental agency
supplying the same. Landlord shall not be liable in damages or otherwise for any
interruption in the supply of any utility to the Premises nor shall any such
interruption constitute any ground for an abatement of any of the rents reserved
hereunder, Tenant shall not at any time overburden or exceed the capacity of the
mains, feeders, ducts, conduits or other facilities by which such utilities are
supplied to, distributed in or serve the Premises. If Tenant desires to install
any equipment which shall require additional utility facilities or utility
facilities of a greater capacity than the facilities to be provided by Landlord,
such installation shall be subject to Landlord’s prior written approval of
Tenant’s plans and specifications therefor. If approved by Landlord, Tenant
agrees to pay the cost for providing such additional utility facilities or
utility facilities of greater capacity, and any such installations shall be in
accordance with all applicable laws, rules and regulations relating thereto.

 

(b) Landlord shall not be responsible for providing any meters or other devices
for the measurement of utilities supplied to the Premises. Tenant shall make
application for and arrange for the installation of all such meters or other
devices and Tenant shall be solely responsible for and promptly pay, when due
and payable, all charges for water, sewer, electricity, gas telephone and any
other utility used or consumed in the Premises.

 

17. TAXES.

 

(a) Tenant shall, in all instances, pay all real estate taxes which may be
levied or assessed by the lawful taxing authorities against the land, buildings
and all other improvements and betterments constituting the Premises. The term
“taxes” shall mean and include all real estate taxes, assessments, and other
governmental levies and charges of every kind and nature whatsoever, general and
special, extraordinary and ordinary. Tenant shall pay real estate taxes to
Landlord monthly along with the Base Rent.

 

(b) Any fiscal tax year or years commencing during any lease year or partial
lease year hereof, shall be deemed to correspond to such lease year or partial
lease year, except that with respect to the first and last lease years of the
Lease Term, the taxes for the then current fiscal tax year or years and the tax
charge payable by Tenant shall be prorated from the Commencement Date of the
first lease year or partial lease year and to the end of the last lease year, as
to which Tenant’s obligation shall survive the expiration of the Lease Term.

 



  6

   



 

(c) Tenant agrees to pay, prior to delinquency, any and all taxes and
assessments levied or assessed during the Lease Term upon or against (i) all
furniture, fixtures, signs, equipment and any other personal property installed
or located within the Premises; (ii) all alterations, additions, betterments or
improvements of whatsoever kind or nature, made by Tenant to the Premises, as
the same may be separately levied, taxed and assessed against or imposed
directly upon Tenant by the taxing authorities; and (iii) the rentals payable
hereunder by Tenant to Landlord (other than Landlord’s Federal, State and local
income taxes thereon).

 

(d) Tenant shall have the right to contest the validity or amount of any tax by
appropriate proceedings. Landlord shall execute and deliver all documents
appropriate to the contest of any such taxes requested by Tenant.

 

18. INDEMNITY.

 

(a) Tenant hereby agrees to defend, pay, indemnify and save free and harmless
Landlord, and/or any fee owner or ground or underlying lessors of the Premises,
from and against any and all claims, demands, fines, suits, actions proceedings,
orders, decrees and judgments of any kind or nature by or in favor of anyone
whomsoever and from and against any and all costs and expenses, including
reasonable attorneys’ fees, resulting from or in connection with loss of life,
bodily or personal injury or property damage arising, directly or indirectly,
out of or from or on account of any occurrence in, upon, at or from the Premises
or occasioned wholly or in part through the use and occupancy of the Premises or
any improvements therein or appurtenances thereto, or by any act or omission or
negligence of Tenant or any subtenant, concessionaire or licensee of Tenant, or
their respective employees, agents or contractors in, upon, at or from the
Premises or its appurtenances; except nothing herein mentioned shall excuse or
exculpate Landlord or its employees, agents or contractors from its or their
negligence, and in such case the indemnification and hold harmless provided
herein shall not apply.

 

(b) Tenant and all those claiming by, through or under Tenant shall store their
property in and shall occupy and use the Premises and any improvements therein
and appurtenances thereto solely at their own risk and Tenant and all those
claiming by, through or under Tenant hereby release Landlord, to the full extent
permitted by law, from all claims of every kind, including loss of life,
personal or bodily injury, damage to merchandise, equipment, fixtures or other
property, or damage to business or for business interruption, arising, directly
or indirectly, out of or from or on account of such occupancy and use or
resulting from any present or future condition or state of repair thereof.

 

(c) Landlord shall not be responsible or liable for damages at any time to
Tenant, or to those claiming by, through or under Tenant, for any loss of life,
bodily or personal injury, or damage to property or business, or for business
interruption, that may be occasioned by or through the acts, omissions or
negligence of any other persons, or any other tenants or occupants of any other
premises of Landlord.

 



  7

   



 

(d) Landlord shall not be responsible or liable for damages at any time for any
defects, latent or otherwise, in any buildings or improvements on the Premises
or any of the equipment, machinery, utilities, appliances or apparatus therein,
nor shall Landlord be responsible or liable for damages at any time for loss of
life, or injury or damage to any person or to any property or business of
Tenant, or those claiming by, through or under Tenant, caused by or resulting
from the bursting, breaking, leaking, running, seeping, overflowing or backing
up to water, steam, gas, sewage, snow or ice in any part of the Premises or
caused by or resulting from acts of God or the elements, or resulting from any
defect or negligence in the occupancy, construction, operation or use of any
buildings or improvements upon the Premises, or any of the equipment, fixtures,
machinery, appliances or apparatus therein.

 

(e) Tenant expressly acknowledges that all of the foregoing provisions of this
Section 18 shall apply and become effective from and after the date Tenant or
its agents enter upon the Premises to undertake activities permitted hereunder.

 

19. TENANT’S ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.

 

(a) The use of the Premises shall at all times comply with, and Tenant shall not
be in violation of, in connection with its use, maintenance or operation of the
Premises and the conduct of the business related thereto, any applicable
federal, state, county or local statutes, laws, regulations, rules, ordinances,
codes, licenses and permits of all governmental authorities relating to
environmental matters, including by way of illustration and not by way of
limitation (i) the Clean Air Act, the Federal Water Pollution Control Act of
1972, the Resource Conservation and Recovery Act of 1976, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (and any
amendments or extensions thereof), and the Toxic Substances Control Act; and
(ii) all other applicable environmental requirements, including any
environmental laws of the state where the Premises are located.

 

(b) Without limiting the generality of Section 19(a) above, Tenant (i) will
operate the Premises and will at all times receive, handle, use, store, treat,
ship and dispose of all hazardous substances, petroleum products and waste in
strict compliance with all applicable environmental, health or safety statutes,
ordinances, orders, rules, regulations or requirements; and (ii) will remove
prior to the termination of this Lease from and off the Premises, all hazardous
substances, petroleum products and waste.

 

(c) No hazardous or toxic materials, substances, pollutants, contaminants or
wastes will be released into the environment, or deposited, discharged, place or
disposed of at, on or near the Premises, nor will the Premises be used at any
time by any person as a landfill or a waste disposal site.

 

(d) Tenant shall immediately notify Landlord of any notices of any violation of
any of the matters referred to in Sections 19(a) through 19(d) relating to the
Premises or its use.

 



  8

   



 

(e) At any time during the Lease term or thereafter, including after the
termination of this Lease, Tenant covenants at its sole cost and expense, to
remove or take remedial action with regard to any materials released to the
environment at, on or near the Premises during the Lease term or extensions
thereof for which any removal or remedial action is required pursuant to law,
ordinance, order, rule, regulation or governmental action; provided that (i) no
such removal or remedial action shall be taken except after reasonable advance
written notice to Landlord, and (ii) any such removal or remedial action shall
be undertaken in a manner so as to minimize any impact on the business conducted
at the Premises or any adjacent property.

 

(f) Tenant shall at all times retain any and all liabilities arising from the
handling, treatment, storage, transportation or disposal of hazardous or toxic
materials, substances, pollutants, contaminants, petroleum products or wastes by
Tenant wherever located.

 

(g) Tenant shall indemnify and hold Landlord harmless from and against any and
all (i) liabilities, losses, claims, damages and costs; and (ii) attorneys’,
accountants’ and consultants’ fees and expenses, court costs and all other
out-of-pocket expenses incurred or suffered by Landlord by reason of, resulting
from, in connection with, or arising in any manner whatsoever out of the breach
of any warranty or covenant or the inaccuracy of any representation of Tenant
contained or referred to in this Section 19.

 

(h) All representations, warranties, covenants, agreements and indemnities of
Tenant shall survive the termination of this Lease.

 

20. INSURANCE.

 

(a) Tenant agrees, during the Lease Term, to procure and maintain insurance
against fire, windstorm, vandalism, malicious mischief, water damage and
sprinkler leakage and such other perils as are from time to time included in a
standard extended coverage endorsement insuring the (i) building improvements
and betterments to the Premises; and (ii) any permitted alterations, additions
or improvements made by Tenant to the Premises at any time. Such policy of
insurance shall be issued in the names and for the benefit of Tenant, Landlord
and Landlord’s mortgagee, as their respective interests may appear in an amount
equal to 100% of the actual replacement cost of the building improvements
insured. If Tenant fails or refuses to procure and maintain the required amount
of insurance and as a result thereof Landlord is adjudged a coinsurer then any
losses or penalties sustained by Landlord shall be paid for by Tenant upon
receipt of a bill from Landlord together with reasonably satisfactory evidence
of such loss or penalty.

 

(b) Each party hereby expressly waives, as against each other, any claim based
on negligence or any reason whatsoever for property damages covered by such
insurance. All policies shall contain an endorsement containing an express
waiver of any right of subrogation by the insurance company against Landlord or
Tenant, whichever the case may be (whether named as an insured or not);
provided, however, that if such waiver of subrogation provision is unavailable
at standard insurance rates and is obtainable only upon the payment of an
increase in the standard rate, then the party who would benefit from such
provision shall have the option, upon ten (10) days’ prior written notice from
the other party, of paying the increase in premium or foregoing the benefit of
such provision.

 



  9

   



 

(c) Tenant agrees to secure and keep in force from and after the date Landlord
shall deliver possession of the Premises to Tenant and throughout the Lease
Term, at Tenant’s sole cost and expense (i) Comprehensive General Liability
Insurance on an occurrence basis with a minimum limit of liability in an amount
of Two Million Dollars ($2,000,000.00), including water damage and sprinkler
leakage legal liability, and which insurance shall contain a contractual
liability endorsement covering the matters set forth in Paragraph 18 hereof on
Indemnity. Such insurance shall be issued in the names and for the benefit of
Landlord, Landlord’s management company, if any, and Tenant and shall contain an
endorsement that Landlord, and Landlord’s management company, if any, although
named as insureds, nevertheless shall be entitled to recover under said policies
for any loss or damage occasioned to them, their servants, agents and employees
by reason of the negligence of Tenant.

 

21. INSURANCE REQUIREMENTS.

 

(a) All policies of insurance shall be issued by insurance companies with
general policy holder’s rating of not less than A - and a financial rating of
not less than Class XI as rated in the most current “Best’s Insurance Reports”,
and licensed to do business in the State of Iowa and authorized to issue such
policy or policies.

 

(b) Tenant shall have the right to insure and maintain the insurance coverages
required by this Lease under blanket insurance coverages covering other premises
so long as such blanket insurance policies specify a stated value for the
Premises and comply with the amounts of insurance and the requirements provided
hereunder.

 

(c) The original policy or policies, or duly executed certificates for the same,
together with reasonably satisfactory evidence of payment of the premium thereof
shall be delivered to Landlord on or before the Commencement Date of the Lease
Term and upon renewals of such policies not less than twenty (20) days prior to
the expiration of any such coverage.

 

(d) The minimum limits of any insurance coverage required herein to be carried
by Tenant shall not limit Tenant’s liability set forth in Paragraph 18 hereof on
Indemnity.

 

22. CONDEMNATION.

 

(a) If, during the term (or any extension or renewal) of this Lease, all or a
substantial part of the Premises are taken for any public or quasi-public use
under any governmental law, ordinance or regulation, or by right of eminent
domain or by purchase in lieu thereof, and the taking would prevent or
materially interfere with the use of the Premises for the purpose for which they
are then being used, this Lease shall terminate and the rent shall be abated
during the unexpired portion of this Lease effective on the date physical
possession is taken by the condemning authority. Tenant shall have no claim to
the condemnation award, however, this Paragraph 22(a) shall not prohibit Tenant
from making a claim for moving expenses or property owned by Tenant in any
condemnation proceeding.

 

(b) n the event a portion of the Premises shall be taken for any public or
quasi-public use under any governmental law, ordinance or regulation, or by
right of eminent domain or by purchase in lieu thereof, and this Lease is not
terminated as provided in Section 22(a) above, Landlord may, at Landlord’s sole
risk and expense, restore and reconstruct the building and other improvements on
the Premises to the extent necessary to make it reasonable tenantable. The rent
payable under this Lease during the unexpired portion of the term shall be
adjusted to such an extent as may be fair and reasonable under the
circumstances. Tenant shall have no claim to the condemnation award.

 



  10

   



 

23. FIRE AND CASUALTY.

 

(a) If the Premises should be totally destroyed by fire or other casualty, or if
the Premises should be so damaged so that rebuilding cannot reasonably be
completed within one hundred and eighty (180) working days after the date of
written notification by Tenant to Landlord of the destruction, this Lease shall
terminate and the rent shall be abated for the unexpired portion of the lease,
effective as of the date of the written notification.

 

(b) f the Premises should be partially damaged by fire or other casualty, and
rebuilding or repairs can reasonably be completed within one hundred eighty
(180) working days from the date of written notification by Tenant to Landlord
of the destruction, this Lease shall not terminate, but Landlord may at its sole
risk and expense proceed with reasonable diligence to rebuild or repair the
building or other improvements to substantially the same condition in which they
existed prior to the damage. If the Premises are to be rebuilt or repaired and
are untenantable in whole or in part following the damage, and the damage or
destruction was not caused or contributed to by act or negligence of Tenant, its
agents, employees, invitees or those for whom Tenant is responsible, the rent
payable under this Lease during the period for which the Premises are
untenantable shall be adjusted to such an extent as may be fair and reasonable
under the circumstances. In the event that Lessor fails to complete the
necessary repairs or rebuilding within one hundred eighty (180) working days
from the date of written notification by Tenant to Landlord of the destruction,
except as caused by delay which was beyond the control of Landlord, Tenant may
at its option terminate this Lease by delivering written notice of termination
to Landlord, whereupon all rights and obligations under this Lease shall cease
to exist.

 

24. DEFAULT.

 

(a) If Tenant shall fail (i) to pay, when due, any rental charge or other sum
payable hereunder within five (5) days after the due date thereof; or (ii) to
keep, observe or perform any of the other terms, covenants and conditions herein
to be kept, observed and performed by Tenant for more than thirty (30) days
after written notice shall have been given to Tenant specifying the nature of
such other default, or if such other default so specified shall be of such
nature that the same cannot be reasonably cured or remedied within said thirty
(30) day period, if Tenant shall not in good faith have commenced the curing or
remedying of such default within such thirty (30) day period and shall not
thereafter continuously and diligently proceed therewith to completion, then and
in any one or more of such events (herein referred to as an “Event of Default”)
Landlord shall have the rights and remedies as hereinafter set forth.

 

(b) No re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease and Tenant hereby
specifically waives any law, statute, rule, decree or judgment of any court to
the contrary. Notwithstanding any such re-entry without termination, Landlord
reserves the right to elect to terminate this Lease for such previous breach.

 



  11

   



 

(c) In an Event of Default shall occur and shall not be cured in the manner as
herein provided (unless Tenant is not entitled to an opportunity to cure such
default), Landlord and Tenant covenant and agree that Landlord shall immediately
have the following rights and remedies: (i) to immediately re-enter the Premises
by summary proceedings, if necessary, and to dispossess Tenant and all other
occupants thereof and to remove and dispose of all property therein or to store
such property in a public warehouse or elsewhere at the cost and for the account
of Tenant without Landlord being deemed guilty or trespass or becoming liable
for any loss of damage which may arise out of such action; (ii) to cancel and
terminate this Lease upon three (3) days’ notice to Tenant stating that this
Lease and the term hereof shall expire and terminate on the date specified in
such notice, and upon such specified notice, this Lease and all rights of the
Tenant under this Lease shall expire and terminate as if that date were the date
definitely fixed in this Lease for the termination of the term; (iii) to cancel
and terminate Tenant’s right to possession of the Premises only, and in the
event of such election, Tenant shall immediately quit and surrender possession
of the Premises only but Tenant shall remain liable for damages as hereinafter
provided. Landlord shall have the right, at its election, to pursue any and/or
all of such rights together with any other right or remedy which may be
available to Landlord under any statute or rule of law then in effect.

 

(d) The rights and remedies herein reserved by or granted to Landlord and Tenant
are distinct, separate and cumulative, and the exercise of any one of them shall
not be deemed to preclude, waive or prejudice their right to exercise any or all
others.

 

(e) In the event of any litigation or formal legal proceeding between the
parties to this Lease, Landlord and Tenant specifically covenant and agree that
the prevailing party in such litigation shall be entitled to recover, in
addition to other damages, all court costs, expenses and reasonable attorneys’
fees that it may actually incur in enforcing the terms of this Lease, and the
parties expressly waive any statute, rule of law or public policy to the
contrary and further covenant and agree that they shall confirm such waiver in
writing at the time of commencement of any such action proceeding or
counterclaim.

 

25. ACCESS TO PREMISES. Landlord and its authorized representatives shall have
the right to enter upon the Premises during all regular business hours for the
purpose of inspecting or exhibiting the same to prospective purchasers,
mortgagees and tenants. Landlord shall also have the right to enter upon the
Premises during all regular business hours (and in emergencies at all times) for
the purpose of making any repairs to the Premises or to the building of which it
forms a part as Landlord may deem necessary, and for any other lawful purpose;
and in connection therewith, Landlord shall have the right to take materials,
tools and equipment in, through or above the Premises that may be required
without the same constituting an actual or constructive eviction of Tenant from
the Premises or any part thereof. Nothing herein shall be deemed to impose any
duty upon Landlord to do any such work which under any provisions of this Lease
Tenant shall be required to perform, and the performance thereof by Landlord
shall not be a waiver of Tenant’s default in failing to perform the same. During
the period commencing twelve (12) months prior to the expiration of the Lease
Term (or any renewal term) Landlord may place upon the exterior of the Premises
“For Lease”, “To Let” or “For Rent” signs of reasonable size which signs shall
not be removed, obliterated or hidden by Tenant.

 



  12

   



 

26. XCAVATION. If any excavation shall be made upon land adjacent to the
Premises, Tenant shall permit the party authorized to cause such excavation to
be made to enter upon the Premises for the purpose of doing such work as such
party may deem necessary to preserve the wall of the building of which the
Premises forms a part from damages and to support the same by proper foundations
and shoring, and Tenant hereby waives all claims for inconvenience, disturbance,
loss of business or other damages against Landlord and without in any manner
affecting Tenant’s obligations under this Lease, nor shall the same constitute
any ground for an abatement of any rents hereunder; provided, however, Landlord
shall use all reasonable efforts not to interfere with or interrupt the conduct
and operation of Tenant’s business in the Premises, but Landlord shall not be
required to incur any expense nor perform work during hours or days other than
regular business hours and days.

 

27. SUBORDINATION. Landlord and Tenant agree that this Lease be and the same is
subject and subordinate at all times to all covenants, restrictions, easements
and ground and underlying leases now or hereafter affecting the fee title of the
Premises and to all modifications, amendments and supplements thereto. At
Landlord’s option, this Lease may be and the same is subject and subordinate at
all times to all mortgages or any other method of financing or refinancing in
any amounts, and all advances thereon, which may now or hereafter be placed
against or affect any or all of the land and/or the Premises and/or any or all
of the buildings and improvements now or at any time hereafter constituting a
part of or adjoining the Premises, and to all amendments, renewals,
modifications, consolidations, participations, replacements and extensions
thereof. The aforesaid provisions shall be self-operative and no further
instrument or subordination shall be necessary unless required by any such
ground or underlying lessors or mortgagees. Should Landlord or mortgagees desire
confirmation of such subordination, the Tenant, within ten (10) days following
Landlord’s written request therefor, agrees to execute and deliver, without
charge, any and all documents (in form acceptable to such ground or underlying
lessors or mortgagees) subordinating this Lease and the Tenant’s rights
hereunder. Should any such mortgagees request that the Lease be made superior,
rather than subordinate, to any such ground or underlying lease and/or mortgage,
then Tenant, within ten (10) days following Landlord’s written request therefor,
agrees to execute and deliver, without charge, any and all documents (in form
acceptable to such ground or underlying lessors or mortgagees) effectuating such
priority.

 

28. ATTORNMENT. Tenant agrees that in the event of a sale, transfer, or
assignment of the Landlord’s interest in the Premises or any part thereof,
including the Premises, or in the event that any proceedings are brought for the
foreclosure of or for the exercise of any power of sale under any mortgage made
by Landlord covering the Premises or any part thereof, including the Premises,
to attorn to and to recognize such transferee, purchaser, ground or underlying
lessor or mortgagee as Landlord under this Lease.

 

29. QUIET ENJOYMENT. If Tenant timely pays the rents reserved and performs all
of the other terms, covenants and conditions of this Lease on the Tenant’s part
to be performed, then Tenant shall peaceably and quietly have, hold and enjoy
the Premises during the Lease Term, subject to the terms of this Lease, and to
any mortgages, ground or underlying leases, agreements and encumbrances to which
this Lease is or may be subordinated.

 



  13

   



 

30. UNAVOIDABLE DELAYS. The provisions of this Paragraph 30 shall be applicable
if there shall occur any strikes, lockouts or labor disputes, inability to
obtain labor or materials or reasonable substitutes therefor or acts of God,
governmental restrictions, regulations or controls, enemy or hostile
governmental action, civil commotion, fire or other casualty or other conditions
similar or dissimilar to those enumerated in this Paragraph 30 beyond the
reasonable control of the party obligated to perform. If Landlord or Tenant
shall, as a direct result of any of the above mentioned events, fail to timely
perform any obligation on its part to be performed, then such failure shall be
excused and not be a breach of this Lease by the party in question, but only to
the extent and for the time occasioned by such event. The provisions of this
Paragraph 30 shall not apply to Tenant’s obligation to pay when due, the Base
Rent or any Additional Rent or sums or charges, and, in addition, lack of funds
and inability to procure financing shall not be deemed to be an event beyond the
reasonable control of Tenant. In the event of such an unavoidable delay and as a
condition precedent of Tenant claiming or relying upon such delay, Tenant shall
give notice in writing describing such event to Landlord within ten (10) days
after the occurrence of same.

 

31. SURRENDER OF PREMISES. Upon the expiration or sooner termination of the
Lease Term, Tenant agrees to quit and surrender the premises, broom-clean, in
good condition and repair, reasonable use, wear and tear, natural deterioration
and insured casualty excepted, together with all keys and combinations to locks,
safes and vaults and all improvements, alterations, additions, lighting fixtures
and equipment at any time made or installed in, upon or to the interior or
exterior of the Premises, except personal property, signs and trade fixtures put
in at Tenant’s expense, all of which shall then become the property of Landlord
without any claim by Tenant, but the surrender of such property to Landlord
shall not be deemed to be a payment of rent or in lieu of any rent reserved
hereunder. Before surrendering the Premises, Tenant shall remove all of Tenant’s
personal property, signs and trade fixtures and, at Landlord’s option, Tenant
shall also remove any alterations, additions, fixtures, equipment and
decorations at any time made or installed by Tenant in, upon or to the interior
or exterior of the Premises, and Tenant further agrees to repair any damage
caused thereby. If Tenant shall fail to remove any of Tenant’s said personal
property and trade fixtures, said property shall, at the option of Landlord,
either be deemed abandoned and become the exclusive property of Landlord, or
Landlord shall have the right to remove and store said property, at the expense
of Tenant, without further notice to or demand upon Tenant and hold Tenant
responsible for any and all charges and expenses incurred by Landlord therefor.
If Tenant shall leave any of said personal property or trade fixtures on the
Premise with Landlord’s consent, then Landlord shall have the right to remove
and store such property, at the expense of Tenant, upon twenty-four (24) hours’
notice to Tenant and to hold Tenant responsible for any and all charges and
expenses incurred therefor. If the Premises be not surrendered as and when
aforesaid and after Landlord shall have given to Tenant a three (3) day notice
to quit, Tenant shall indemnify Landlord against all loss or liability resulting
from the delay by Tenant in so surrendering the same, including, without
limitation, any claims made by any succeeding occupant founded on such delay.
Tenant’s obligations under this Paragraph 31 shall survive the expiration or
sooner termination of the Lease Term. At the termination of the Lease Term,
Landlord shall have the right to apply the Deposit specified in Section 1(g) to
any damages incurred by Landlord as a result of Tenant’s failure to perform any
of its obligations under this Lease.

 



  14

   



 

32. HOLDING OVER. Should Tenant remain in possession of the Premises after the
expiration of the Lease Term (or any renewal term hereof) without the execution
of a new lease, such holding over shall be deemed to have created and be
construed as a tenancy from month-to-month terminable on thirty (30) days’
written notice by either party to the other, at a monthly rental equal to twice
the monthly installment of Base Rent payable during the last month of the Lease
Term, subject to all the other conditions, provisions and obligations of the
Lease insofar as the same are applicable to a month-to-month tenancy. Tenant
shall not interpose any counterclaim or counterclaims in a summary proceeding or
other action based on holdover except for mandatory or compulsory counterclaims
under the procedural laws of the state where the Premises is located.

 

33. RELATIONSHIP OF PARTIES. Nothing contained in this Lease shall be deemed,
construed or implied as creating the relationship of principal and agent,
partnership, joint venture or any other relationship between the parties hereto,
other than the relationship of Landlord and Tenant.

 

34. NO WAIVER. The failure of Landlord or Tenant to insist upon the strict
performance of any provisions of this Lease, or the failure of Landlord or
Tenant to exercise any right, option or remedy hereby reserved shall not be
construed as a future waiver of any such provision, right, option or remedy or
as a waiver of a subsequent breach thereof. The consent or approval by Landlord
of any act by Tenant requiring Landlord’s consent or approval shall not be
construed to waive or render unnecessary the requirement for Landlord’s consent
or approval of any subsequent similar act by Tenant. The receipt by Landlord of
rent or other charges with knowledge of a breach of any provision of this Lease
shall not be deemed a waiver unless such waiver shall be specific, in writing,
and signed by the Landlord. No payment by Tenant or receipt by Landlord of a
lesser amount than the rents and/or other charges hereby reserved shall be
deemed to be other than on account of the earliest rents and/or charges then
unpaid, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment by Tenant be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rents and or other charges due
or Landlord may pursue any other remedy in this Lease or by law provided.

 

35. NOTICES. Every notice, demand, request or other communications which may be
or is required to be given under this Lease shall be in writing and shall be
sent by United States Certified or Registered Mail, postage prepaid, return
receipt requested, and shall be addressed: (a) if to Landlord, to the Landlord’s
Address set forth in Section 1(b), and (b) if to Tenant, to Tenant’s Address set
forth in Section 1(c), and the same shall be deemed delivered when deposited in
the United States Mail. Either party may designate, by written notice to the
other party, any other address for such purposes. Each of the parties hereto
waive personal or any service other than as provided for in this Paragraph 35.
Either party may, however, give the other party telegraphic notice of the need
for emergency repairs subject to subsequent formal notice as above provided.

 



  15

   



 

36. RECORDING. Tenant agrees not to record this Lease or any memorandum thereof
without the prior written consent of Landlord.

 

37. PARTIAL INVALIDITY. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be held void or
invalid, then the remainder of this Lease or the application of such provision
to persons or circumstances other than those as to which it is held void or
invalid shall not be affected thereby, and each provision of this Lease shall be
valid and enforced to the fullest extent permitted by law.

 

38. ROVISIONS BINDING. Except as otherwise expressly provided in this Lease, all
covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. Each provision of this Lease to
be performed by Tenant shall be construed to be both a covenant and a condition,
and if there shall be more than one Tenant, they shall all be bound, jointly and
severally, by the provisions of this Lease.

 

39. ENTIRE AGREEMENT, ETC.

 

(a) This Lease, including the Exhibits and Riders attached hereto, sets forth
the entire agreement between the parties. All prior conversations or writings
between the parties hereto or their representatives are merged herein and
extinguished.

 

(b) This Lease shall not be modified except by a writing signed by the parties,
nor may this Lease be cancelled by Tenant or the Premises surrendered except
with the express written authorization of Landlord unless otherwise specifically
provided herein.

 

(c) The initial submission by Landlord to Tenant of this Lease shall be deemed
submitted solely for Tenant’s consideration and not for acceptance and
execution. Such submissions shall have no binding force and effect, shall not
constitute an option for the leasing of the Premises, and shall not confer any
rights or impose any obligations upon either party.

 

(d) The submission by Landlord of this Lease for execution by Tenant and the
actual execution and delivery thereof by Tenant to Landlord shall similarly have
no binding force and effect unless and until Landlord shall have executed this
Lease and a counterpart thereof shall have been delivered to Tenant.

 

(e) If any provision contained in any attached Rider or Exhibit is inconsistent
or in conflict with any printed provisions of this Lease, the provision
contained in such Rider or Exhibit shall supersede said printed provision and
shall be paramount and superior.

 

(f) The captions, numbers and index appearing herein are inserted only as a
matter of convenience and are not intended to define, limit, construe or
describe the scope or intent of any Paragraph, nor in any way affect this Lease.

 



  16

   



 

40. WAIVER OF LIABILITY. In the event Landlord conveys or transfers its interest
in the Premises or in this Lease, except as collateral security for a loan, upon
such conveyance or transfer, Landlord (and in the case of any subsequent
conveyances or transfers, the then grantor or transferor) shall be entirely
released and relieved from all liability with respect to the performance of any
covenants and obligations on the part of the Landlord to be performed hereunder
from and after the date of such conveyance or transfer, provided that any
amounts then due and payable to Tenant by Landlord (or by the then grantor or
transferor) or any other obligations then to be performed by Landlord (or by the
then grantor or transferor) for Tenant under any provisions of this Lease, shall
either be paid or performed by Landlord (or by the then grantor or transferor)
or such payment or performance assumed by the grantee or transferee; it being
intended hereby that the covenants and obligations on the part of the Landlord
to be performed hereunder shall, subject as aforesaid, be binding on Landlord,
its successors and assigns only during and in respect of their respective
periods of ownership of an interest in the Premises or in the Lease.

 

41. CONSENTS. Wherever in this Lease express provision is made that Tenant is
required to procure Landlord’s written permission, consent or approval, such
written permission, consent or approval shall not be unreasonably withheld or
delayed. Tenant shall not be entitled to any damages for any withholding or
delay of any such permission, consent or approval, it being understood and
agreed that Tenant’s sole and only remedies shall be limited to an action for an
injunction or declaratory judgment.

 

42. COUNTERPARTS. This Lease may be executed in one or more counterparts, each
of which when executed shall be deemed an original and all of which together
shall constitute one and the same instrument. The parties agree that this Lease
shall be legally binding upon the electronic transmission, including by
facsimile or email of .pdf files, by each party of a signed signature page to
this Lease to the other parties or such parties’ legal counsel.

 

43. INTERPRETATION. The parties agree that (i) the rule of construction to the
effect that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Lease, and (ii) the terms and provisions
of this Lease shall be construed fairly as to all parties hereto and not in
favor of or against any party, regardless of which party was generally
responsible for the preparation of this Lease.

 

IN WITNESS WHEREOF, the parties hereto have respectively signed and sealed this
Lease as of the date first set forth above.

 

[Signature page follows]

 



  17

   



 

Signature page to Agreement of Lease dated March 3, 2017

 



 

LANDLORD:

 

 

 

K&A HOLDINGS, LLC

        By: /s/ Alan D. Neese

 

 

Alan D. Neese          

By:

/s/ Katherine B. Neese  

 

 

Katherine B. Neese

 



 



  TENANT:

 

 

 

NEESE, INC.

        By: /s/ Alan Neese

 

Name:

Alan Neese     Title: President  






  18

   



 

EXHIBIT A

 

Description of Premises

 

Parcel 1:

 

Lots 1 and 2 of the Northwest Quarter (NW ¼) of Section 4, Township 83 North,
Range 29 West of the 5th P.M., Greene County, Iowa, as shown on the Plat of
Survey filed for record on July 19, 2005 in Book 122 at Page 364 of the records
of Green County, Iowa, Recorder.

 

(PIN No. 12-04-104-005)

 

AND

 

Parcel 2:

 

Lots Eleven (11), Twelve (12), Thirteen (13) and the West Half (W ½) of Lot
Fourteen (14), in the South Half of the Southwest Quarter (S ½ S ¼) of Section
Thirty-Three (33), Township Eighty-four (84) North, Range Twenty-nine (29) West
of the 5th P.M., Green County, Iowa.

 

(PIN Nos. 08-33-357-001 and 08-33-377-001)

 

AND

 

Parcel 3:

 

The East Half (E ½) of Lot Fourteen (14) in the Southwest Quarter (SW ¼) of
Section Thirty-three (33), Township Eighty-four (84) North, Range Twenty-nine
(29) West of the 5th P.M., Green County Iowa.

 

and

 

Lots Five (5), Seven (7), Eight (8), Nine (9) and Ten (10), Block Forty-three
(43), Original Town of Grand Junction, Greene County, Iowa.

 

(PIN Nos. 08-33-377-002 and 08-33-377-003)

 

 



19



 